Order entered December 4, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00548-CV

                          IN THE INTEREST OF S.V., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-04-11968-V

                                         ORDER
       The reporter’s record is overdue. The record before this Court contains appellant’s

Statement of Inability to Afford Payment of Court Costs or an Appeal Bond filed in the trial

court. Accordingly, appellant is allowed to proceed without advance payment of costs. See TEX.

R. CIV. P. 145(a). We ORDER Ms. Finkley to file the reporter’s record WITHIN THIRTY

DAYS of the date of this order.

                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE